UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/13 (Unaudited) CORPORATE BONDS AND NOTES (90.4%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,115,400 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 760,000 655,500 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,765,000 1,557,612 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,340,000 1,350,050 Automotive (1.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 1,810,000 1,986,475 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 664,978 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 655,000 589,500 Navistar International Corp. sr. notes 8 1/4s, 2021 2,664,000 2,650,680 Schaeffler Finance BV company gauranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 210,000 312,240 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $853,000 958,558 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 565,000 634,213 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,045,000 982,300 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,080,000 1,220,400 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 454,813 Basic materials (8.5%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 549,000 579,030 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 2,190,000 2,594,975 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 1,415,000 1,301,800 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 295,000 275,825 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 935,000 874,225 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,310,000 2,500,575 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 160,000 148,400 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 1,545,000 1,595,212 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 435,000 449,138 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 965,000 893,831 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,095,000 2,147,375 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 618,000 651,990 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,199,388 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,575,000 1,527,750 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 580,000 549,550 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,865,000 1,995,550 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 200,000 188,000 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 540,000 515,700 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 965,000 1,020,488 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 930,000 992,775 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,450 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,065,450 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 755,000 745,563 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 2,725,000 3,229,124 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,460,000 1,525,700 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 570,000 562,875 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 475,000 469,063 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,020,000 1,009,800 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,680,000 1,717,800 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 865,000 885,544 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,298,975 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,510,000 2,773,550 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,625,000 1,547,812 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,065,000 1,786,225 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 908,850 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 375,000 399,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 1,765,000 1,703,225 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 943,120 1,256,446 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $375,000 375,938 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,535,000 2,836,031 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 805,000 867,388 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 460,000 474,950 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,305,000 1,357,200 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 936,100 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 485,000 465,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,030,000 1,120,125 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 994,000 1,006,425 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 360,000 397,800 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,525,000 1,559,313 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 665,000 636,738 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,905,000 2,005,013 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,360,000 1,489,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 1,275,000 1,322,812 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,060,000 1,009,650 Smurfit Kappa Acquisitions company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 138,201 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,210,000 1,210,230 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 915,000 997,350 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 124,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 270,000 281,475 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 610,000 640,500 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 190,000 180,500 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,700,000 3,030,750 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,665,000 1,698,300 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,045,000 1,952,975 USG Corp. sr. unsec. notes 9 3/4s, 2018 1,375,000 1,584,688 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 2,650,000 2,570,500 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 1,055,000 1,226,952 Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 764,750 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 2,895,000 2,786,437 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 2,745,000 2,751,863 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 1,745,000 1,740,638 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,485,000 1,507,275 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,800,674 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,155,000 1,218,525 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 625,000 625,000 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,795,000 1,812,950 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,150,000 1,239,125 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 655,000 620,612 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 650,000 641,875 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,823,000 1,973,398 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,265,000 1,370,944 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 870,000 946,125 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,441,600 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 680,000 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,800,000 2,047,500 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,115,000 2,305,350 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,160,000 2,365,199 Owens Corning company guaranty sr. unsec. notes 9s, 2019 424,000 510,920 Cable television (3.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,025,000 2,303,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 520,524 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 576,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,655,000 1,675,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,560,000 1,423,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,043,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 761,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 2,115,000 1,898,213 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,629,975 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,710,000 1,799,775 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,600,000 1,803,999 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,605,000 1,673,213 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 (United Kingdom) 740,000 723,350 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 740,000 734,450 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,110,000 1,162,725 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,170,000 1,091,025 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,008,414 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $735,000 793,344 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 340,000 349,518 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $1,998,000 1,858,140 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 3,795,000 4,070,138 Capital goods (7.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 2,725,000 2,874,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 3,930,000 4,323,000 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 523,522 560,169 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 860,000 1,209,726 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 675,195 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) $770,000 739,200 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 1,525,000 1,479,250 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 442,800 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 519,750 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 816,038 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 960,000 1,300,504 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) $1,915,000 2,020,324 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 585,000 576,225 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 838,050 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,785,000 3,007,800 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 230,000 248,400 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 1,360,000 1,258,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 524,126 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $1,410,000 1,431,150 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 1,730,000 1,193,700 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,555,000 1,500,575 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,339,000 1,446,120 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,585,000 4,450,355 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 1,695,000 1,673,813 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,795,000 1,653,644 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 160,000 174,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,021,000 3,119,183 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,500,000 2,650,000 Renaissance Acquisition Corp. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 280,000 273,700 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,315,000 2,401,813 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,083,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 925,000 916,906 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,165,000 3,362,812 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 655,638 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 197,500 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,670,000 1,745,947 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 825,000 1,123,072 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) $735,000 760,725 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,530,000 1,640,925 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 410,000 427,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,550,000 2,562,750 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,905,000 2,052,638 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,100,000 2,247,000 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 1,410,000 1,381,800 Coal (1.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 460,000 385,250 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,040,000 889,200 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,355,000 4,616,299 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 2,085,000 2,199,675 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 550,000 614,624 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 148,875 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 225,000 223,875 Commercial and consumer services (1.4%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,570,000 1,621,025 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 2,430,000 2,484,675 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,330,000 2,429,024 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,945,000 2,115,187 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,340,000 2,509,650 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 940,000 921,200 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 1,004,750 1,049,964 Consumer (0.1%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 90,000 92,025 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 110,000 113,574 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,120,000 1,181,600 Consumer staples (6.5%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,449,000 1,525,073 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 538,738 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 430,000 467,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 705,000 656,530 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 945,000 878,850 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 1,075,000 1,079,569 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 618,750 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,260,000 1,417,500 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,875,000 2,015,625 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 475,000 475,000 Claire's Stores, Inc. 144A sr. notes 9s, 2019 2,150,000 2,394,562 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 430,050 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,135,000 2,415,219 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,655,000 1,750,163 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 380,000 357,200 Corrections Corp. of America sr. unsec. FRN notes 4 5/8s, 2023 ( R ) 475,000 441,750 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,930,000 2,139,888 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 2,003,850 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,521,000 3,917,113 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,510,513 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,122,298 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 2,130,000 2,012,850 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 615,600 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 870,000 885,225 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 945,000 969,806 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,600,000 2,214,746 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $585,000 614,250 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 540,000 562,950 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 2,465,000 2,520,463 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,455,000 1,538,663 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,595,000 1,698,675 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 2,181,000 2,330,944 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,300,000 1,371,500 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 180,000 189,900 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,040,000 2,177,700 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 1,890,000 1,800,225 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 580,019 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,780,000 3,144,874 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 493,394 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,279,238 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 360,000 358,200 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,250,000 1,250,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,605,000 1,725,375 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,815,000 2,035,069 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 325,000 333,938 Energy (oil field) (1.0%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,762,000 1,880,935 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 910,000 944,125 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,785,000 1,762,688 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,505,000 2,603,533 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,410,000 1,357,125 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 900,000 871,768 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) $325,000 343,688 Entertainment (1.1%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,365,000 1,559,513 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 820,000 883,550 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 279,225 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 902,474 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 480,000 448,800 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 216,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 815,000 878,163 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,121,000 1,224,692 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 901,600 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 705,000 660,938 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,385,000 2,253,825 Financials (9.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,700,000 1,734,000 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 775,000 738,188 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 865,000 858,512 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,385,000 1,485,413 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 915,244 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,300,000 1,462,500 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,331,000 1,514,013 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,905,000 2,233,613 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 790,000 703,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,885,000 2,002,812 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 285,000 264,338 CIT Group, Inc. company guaranty sr. notes 5s, 2023 975,000 909,188 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 798,525 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,567,800 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,393,200 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,140,000 2,193,500 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 565,000 737,301 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,680,000 1,575,000 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 965,000 1,010,837 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,675,000 1,557,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,310,000 3,276,900 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,770,000 2,908,500 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,155,000 1,113,131 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,800,000 1,967,856 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 618,573 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,090,000 1,147,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 1,495,000 1,487,525 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 1,440,000 1,486,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,695,000 1,648,388 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 630,000 648,113 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 660,000 607,200 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,025,000 1,104,438 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 1,255,000 1,425,994 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 195,000 197,925 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,091,250 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 2,919,463 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) $640,000 673,600 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 780,000 795,600 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 810,000 844,424 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 680,000 761,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 996,975 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 800,000 776,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 545,000 549,088 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,365,000 1,395,713 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 710,688 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 1,275,000 1,252,688 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 910,000 896,350 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 2,325,000 2,330,813 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 303,000 352,995 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,915,000 2,039,474 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 1,730,000 1,708,375 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,515,000 1,533,938 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 935,000 1,035,513 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 760,000 642,200 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 1,112,672 1,304,608 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,000,000 890,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,850,000 3,734,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 2,680,000 3,055,200 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,415,000 3,479,031 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 800,000 742,000 Stearns Holdings, Inc. 144A bank guaranty sr. unsec. FRN notes 9 3/8s, 2020 2,493,000 2,549,093 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,495,000 1,536,113 Gaming and lottery (2.0%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 545,000 561,350 Caesars Escrow Corp. sr. unsec. unsub. FRN notes 9s, 2020 4,445,000 4,267,199 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,207,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,385,000 1,338,505 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $655,000 605,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 900,000 931,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,182,212 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 4,228,496 4,461,063 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,196,000 1,291,680 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,505,000 2,786,813 Health care (7.6%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,745,000 1,736,275 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,480,000 1,494,800 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,284,000 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,125,000 2,178,124 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,903,256 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,890,000 2,767,619 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $1,820,000 1,860,950 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 625,000 656,250 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 2,785,000 2,743,225 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 857,892 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,583,000 4,021,918 Envision Healthcare Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,065,000 1,151,531 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,354,450 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,665,000 1,798,200 HCA, Inc. sr. notes 6 1/2s, 2020 5,040,000 5,424,299 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 445,875 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,980,000 3,129,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 1,030,000 1,044,163 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,565,000 1,639,338 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 795,000 815,869 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 770,000 870,100 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 4,390,000 4,823,512 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 955,000 994,394 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 930,000 948,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,015,000 1,124,113 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,035,938 Service Corp. International/US sr. notes 7s, 2019 660,000 706,200 Service Corp. International/US sr. notes 7s, 2017 205,000 224,988 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,167,906 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 685,000 665,306 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 3,065,000 3,172,275 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,198,125 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,385,000 2,468,474 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,191,750 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,070,000 2,189,025 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 475,000 437,000 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 1,455,000 1,320,413 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,140,000 1,256,850 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 262,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,568,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,105,000 1,143,675 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 284,200 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 780,000 829,725 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 1,790,000 1,895,163 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 750,000 790,313 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,025,000 1,117,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 819,000 827,190 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 190,000 199,974 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,845,000 1,886,513 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 915,000 901,462 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 355,000 349,675 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 270,000 290,925 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 435,000 460,013 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 630,000 578,025 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,695,000 2,876,912 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,355,000 1,331,288 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,339,100 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,215,000 1,245,375 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 187,588 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 403,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 615,000 668,813 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 665,000 666,663 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 316,000 346,020 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 660,000 625,350 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,805,000 1,971,963 Lodging/Tourism (1.8%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 3,041,418 3,277,128 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 800,000 845,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,105,000 1,190,638 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,733,000 1,815,318 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 450,000 418,500 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,235,000 2,464,087 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 576,463 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,110,000 1,132,200 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,440,000 1,616,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 974,474 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 360,000 365,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 2,070,000 1,966,500 Media (0.4%) Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 1,925,000 1,968,312 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 438,000 476,325 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 1,065,000 1,011,750 Oil and gas (11.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 980,000 1,006,950 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,780,000 1,828,950 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,710,000 1,588,163 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 2,473,000 2,503,913 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 555,000 557,775 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,091,400 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 1,290,000 1,360,950 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,479,000 3,783,412 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,535,000 1,719,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,900,000 1,980,750 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 220,000 242,000 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 680,185 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,445,000 1,594,919 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 470,000 467,650 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,658,250 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,139,050 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,720,000 1,823,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 970,000 940,900 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,280,000 1,251,200 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,410,000 994,050 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 4,405,000 4,449,049 Continental Resources, Inc./OK company guaranty sr. unsec. notes 4 1/2s, 2023 710,000 697,575 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 2,730,000 2,900,625 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 555,000 568,875 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 960,000 950,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,364,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 864,188 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,140,000 3,077,200 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,045,000 1,050,225 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,630,000 2,708,900 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,625,000 1,698,125 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 4,129,000 4,139,322 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 390,000 413,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,020,000 2,136,150 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 625,000 664,063 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,380,000 3,701,100 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 525,000 506,625 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 555,000 585,525 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,380,000 2,647,750 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,475,000 2,277,000 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 420,000 264,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,835,000 1,867,112 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,000,000 997,500 Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) 6,684,836 777,387 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,343,250 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 373,500 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 309,013 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,049,920 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,620,000 2,659,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 930,000 975,338 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,760,000 3,572,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,775,000 2,951,837 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 689,600 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 625,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,650,000 2,862,000 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 565,000 545,224 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,875,000 3,166,094 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 690,000 693,450 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 3,090,000 3,229,050 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 415,000 412,925 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 610,000 628,117 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 1,510,000 1,604,375 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 747,175 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 724,500 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 291,200 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 834,000 877,785 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,845,000 1,886,513 Whiting Petroleum Corp. company guaranty notes 7s, 2014 1,245,000 1,269,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,272,936 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 398,301 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 555,000 553,613 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,270,000 2,406,200 Publishing (0.1%) Gannett Co., Inc. 144A sr. unsec. FRN notes 5 1/8s, 2020 925,000 911,124 Regional Bells (0.7%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 300,000 317,250 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 810,000 814,050 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 535,000 607,225 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,145,000 2,343,413 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,060,000 2,281,449 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,109,425 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 568,125 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 471,375 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 968,000 968,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 935,000 904,613 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,705,000 1,901,075 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 380,000 388,550 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 2,220,000 2,109,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 705,000 726,150 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,090,000 2,220,624 L Brands, Inc. sr. notes 5 5/8s, 2022 685,000 686,713 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 619,000 699,961 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 1,965,000 1,969,913 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 1,631,000 1,686,063 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 3,315,000 3,373,013 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,230,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 1,145,000 1,173,625 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,350,000 1,336,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 931,987 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 925,000 941,188 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 1,293,000 1,199,258 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 1,590,000 1,633,741 Technology (4.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 680,000 686,800 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,670,000 1,285,900 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,030,000 795,675 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,815,000 3,490,724 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,350 2,385 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 645,000 653,063 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 940,000 1,055,150 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 3,185,000 3,670,713 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,565,000 1,651,075 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,475,000 3,757,344 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,485,000 4,585,912 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,790,000 1,857,125 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,300,000 1,332,500 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,330,000 1,243,550 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,556,945 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,992,000 3,231,360 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 870,000 967,875 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,160,000 1,345,600 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 696,150 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 1,620,000 1,607,850 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 296,000 321,900 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 899,000 836,070 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,035,000 2,873,174 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 1,040,000 1,055,600 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 1,615,000 1,728,050 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,080,000 2,236,000 Telecommunications (6.8%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 710,000 820,050 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 612,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,225,000 1,157,625 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,195,000 2,326,700 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,242,800 Equinix, Inc. sr. unsec. notes 7s, 2021 925,000 989,750 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,841,875 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 1,745,000 1,871,513 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,263,600 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 3,315,000 3,464,174 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 5,745,000 5,917,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,135,913 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,294,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 285,525 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 835,000 841,263 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,270,000 2,252,975 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,810,000 2,802,975 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 240,000 234,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 835,000 695,137 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 2,235,000 1,709,775 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 530,000 569,750 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,430,000 1,347,775 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 675,000 750,938 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,480,000 1,587,998 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,421,296 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 800,000 868,000 SBA Telecommunications, Inc. notes 5 3/4s, 2020 1,465,000 1,472,325 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,226,437 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,065,000 2,317,963 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,725,000 1,828,500 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 1,315,000 1,508,963 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 885,000 913,763 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 3,575,000 4,182,750 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,329,900 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 250,000 336,290 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,443,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 574,750 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 663,009 677,927 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 855,000 772,706 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,541,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,425,000 1,457,063 Telephone (0.2%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 367,500 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 429,000 487,451 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 650,000 656,499 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,198,799 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 490,000 518,175 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 180,000 184,500 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 180,000 182,250 Transportation (1.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 3,595,000 3,765,762 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 730,000 764,675 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,309,000 2,490,834 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,450,000 2,511,250 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,780,000 1,966,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,380,000 1,362,750 Utilities and power (4.1%) AES Corp. (VA) sr. unsec. notes 8s, 2020 520,000 590,200 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,255,000 2,593,250 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,372,930 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 605,550 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,001,000 2,156,078 Calpine Corp. 144A sr. notes 7 1/4s, 2017 791,000 824,618 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 1,630,000 1,825,279 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 2,290,000 2,415,950 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,292,528 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 740,131 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 985,952 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 1,970,513 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 2,185,000 2,430,812 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 560,000 588,700 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 2,195,000 2,392,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 625,000 664,063 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 460,100 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,985,000 3,287,231 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 990,751 1,013,043 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,280,000 1,344,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 823,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 429,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,015,000 3,241,124 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 287,950 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 185,713 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,071,150 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 945,000 843,413 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 367,351 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 390,100 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 518,706 Total corporate bonds and notes (cost $827,457,856) SENIOR LOANS (4.7%) (a) (c) Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 $342,413 $343,536 Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,950,000 1,930,500 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 880,575 882,776 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,223,850 1,225,380 Asurion Corp. bank term loan FRN 11s, 2019 1,255,000 1,305,200 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 211,544 212,655 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 4,677,740 4,188,771 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 1,901,543 1,912,635 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.936s, 2019 2,479,000 2,279,440 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,525,000 1,528,813 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 968,427 985,979 Dealer Computer Services, Inc. bank term loan FRN 8s, 2021 1,225,000 1,249,500 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 881,186 881,815 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 1,861,317 1,820,214 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 (PIK) 746,879 736,610 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.19s, 2014 (PIK) 425,124 419,279 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 910,000 914,550 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 477,675 474,557 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,279 1,282 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 356,251 366,493 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 1,500,000 1,461,696 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 436,697 439,063 Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 265,700 267,582 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 1,540,000 1,538,557 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,605,000 2,585,462 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 608,475 614,940 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 950,000 945,250 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 927,999 923,359 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 210,032 210,688 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 815,000 819,075 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 559,200 559,060 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,592,000 1,574,588 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.712s, 2017 4,223,299 2,854,687 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,424,988 2,511,883 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 1,404,946 1,409,628 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 913,310 910,742 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 955,000 950,225 Total senior loans (cost $45,360,191) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 $1,101,000 $1,013,471 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 643,000 767,982 Terex Corp. cv. company guaranty sr. unsec. sub. notes 4s, 2015 485,000 911,497 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 654,000 1,312,905 Total convertible bonds and notes (cost $3,556,958) SHORT-TERM INVESTMENTS (2.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 23,441,052 $23,441,052 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEGSF) $110,000 109,871 Total short-term investments (cost $23,550,910) TOTAL INVESTMENTS Total investments (cost $899,925,915) (b) FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $22,715,506) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/18/13 $474,179 $474,892 $713 Euro Sell 9/18/13 3,836,926 3,801,267 (35,659) Barclays Bank PLC British Pound Sell 9/18/13 2,929,391 2,898,940 (30,451) Euro Sell 9/18/13 1,463,002 1,450,121 (12,881) Credit Suisse International Euro Sell 9/18/13 2,686,509 2,658,979 (27,530) Deutsche Bank AG Euro Buy 9/18/13 531,856 535,272 (3,416) Euro Sell 9/18/13 531,856 529,939 (1,917) Goldman Sachs International Euro Sell 9/18/13 778,884 769,599 (9,285) HSBC Bank USA, National Association Euro Buy 9/18/13 334,261 336,666 (2,405) Euro Sell 9/18/13 334,261 334,463 202 JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/18/13 500,258 501,192 934 Euro Sell 9/18/13 1,695,623 1,680,124 (15,499) State Street Bank and Trust Co. Canadian Dollar Sell 10/18/13 1,298,017 1,284,791 (13,226) Euro Sell 9/18/13 2,218,359 2,198,704 (19,655) UBS AG Euro Sell 9/18/13 2,139,585 2,119,495 (20,090) WestPac Banking Corp. Canadian Dollar Sell 10/18/13 1,130,821 1,141,062 10,241 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $937,425,924. (b) The aggregate identified cost on a tax basis is $899,983,184, resulting in gross unrealized appreciation and depreciation of $35,064,439 and $16,203,672, respectively, or net unrealized appreciation of $18,860,767. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $40,591,647 $103,683,370 $144,275,017 $14,925 $— Putnam Short Term Investment Fund * — 223,418,360 199,977,308 9,545 23,441,052 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $202,220 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $190,165 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $109,868. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $4,005,855 $— Corporate bonds and notes — 846,273,316 777,387 Senior loans — 44,236,470 — Short-term investments 23,441,052 109,871 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(179,924) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $12,090 $192,014 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $21,600,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
